          Case 1:19-cv-00412-LGS Document 120 Filed 07/01/20 Page 1 of 1



                                        Since 1990, NYLAG has provided free civil legal services
                                        to New Yorkers who cannot afford private attorneys.
j



June 30, 2020

Honorable Robert W. Lehrburger
United States Magistrate Judge
Daniel Patrick Moynihan                                                      7/1/2020
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:      Turner v. Walker et al., 19-cv-412 (LGS)(RWL)

Dear Magistrate Judge Lehrburger,

        New York Legal Assistance Group represents plaintiff, Wilbert Turner, for the limited
purpose of settlement. I write on behalf of all parties to request an adjournment of the settlement
conference currently scheduled for July 7 at 9:30 a.m. The parties propose to submit a letter to
Your Honor on July 9, with an update and suggested new dates for the settlement conference.
This is our first request for this action.

       Following the pre-settlement conference on June 23, 2020, the parties continued the
discussion we began at the conference regarding the reasonableness of scheduling a doctor’s
appointment for Mr. Turner prior to the settlement conference. We all agreed that the medical
examination report is integral to meaningful settlement discussions. Accordingly, defendants
began taking the necessary steps to arrange the doctor’s appointment.

         I spoke with Mr. Turner yesterday and he agrees with this proposed course of action.

Respectfully submitted,

Susanne Keane

Susanne Toes Keane                                   7/1/2020




    NYLAG Legal Clinic for Pro Se Litigants | Thurgood Marshall United States Courthouse
            Room LL22, 40 Centre Street, New York, NY 10007 | (212) 659-6190
